HEI Exhibit 10.1

 

TRANSITION AND CONSULTING AGREEMENT

 

This TRANSITION AND CONSULTING AGREEMENT (the “Agreement”) is made and entered
into as of this 27th day of April, 2010, by and between Timothy K. Schools,
residing at 4040 Black Point Road, Honolulu, HI 96816 (“Consultant”), and
American Savings Bank, F.S.B. (the “Company”).

 

R E C I T A L S

 

A.            The Consultant has served the Company as its President and has
been leading the Company through a two year performance improvement project
(PIP), which is nearing completion.

 

B.            The Consultant has expressed his desire to resign from the Company
after completion of the PIP and return with his family to their home in South
Carolina.

 

C.            The Company wishes to obtain the benefit of Consultant’s executive
advice during a period of transition by retaining him as a consultant for a
period of one year following his departure, and Consultant is willing to be so
retained.

 

D.            The Company wishes to define and clarify the rights and
obligations of the parties with respect to the aforementioned one-year
consulting period.

 

NOW, THEREFORE, in consideration of the premises, Consultant and the Company
(collectively, the “Parties”) hereby agree as follows.

 

A G R E E M E N T

 

1.             RESIGNATION.

 

(a) Resignation Date. Effective December 31, 2010, Consultant shall resign from
employment with the Company as an employee, and at that time Consultant agrees
to resign from any and all positions held at or on behalf of Company.  Incident
to such termination, Consultant shall be entitled to any benefit and to exercise
any right available to an employee who separates from service through voluntary
resignation under the terms of the benefit and compensation plans of the Company
and its affiliates in which Consultant is a participant.  Notwithstanding the
benefits outlined in Section 2 below, Consultant shall not be entitled to any
severance payments under any established plan with the Company.

 

(b) Early Resignation.  At the sole discretion of the Company, Consultant might
resign on a date earlier than December 31, 2010.  In the event the Company
requests an earlier date of resignation, or in the case where the Company agrees
to a request from Consultant to resign from employment prior to December 31,
2010, then the Company will: (i) pay Consultant his base salary through the
actual last day of employment; and (ii) grant Consultant credit for a full year
of service in 2010 for purposes of incentive compensation awards.  Consultant
would then be eligible for the awards, if any, for the 2010 EICP and the
2008-2010 LTIP, as well as participation in the Company’s profit-sharing plan. 
If Consultant resigns

 

1

--------------------------------------------------------------------------------


 

prior to December 31, 2010 without the Company’s consent, he would not be
eligible for any incentive compensation under the 2010 EICP, the 2008-2010 LTIP
or the Company’s profit-sharing plan.

 

2.             ENGAGEMENT AS CONSULTANT.

 

Effective December 31, 2010, or such other mutually agreeable date specified in
writing, Consultant shall be engaged to provide consulting services to the
Company, subject to the following terms and conditions.

 

(a)           Term.  The term of Consultant’s engagement under this Agreement
shall be the one year period from January 1, 2011 through December 31, 2011, or
such earlier date on which Consultant’s engagement is terminated in accordance
with the terms of this Agreement (as stipulated or so modified, the “Termination
Date”).

 

(b)           Fee and Payment.

 

(1)           In consideration for his serving as a consultant, Consultant shall
be paid a retainer and consulting fee (the “Fee”) which shall be equal to the
cash value of 7000 shares of common stock of Hawaiian Electric Industries, Inc. 
The stock value will be based on the average high/low share price of HE stock
listed on the last open market day in December 2010.

 

(2)           The Fee shall be paid in two installments.  The first installment
(50% of the aggregate Fee) shall be paid on January 1, 2011.  Provided that this
Agreement has not been terminated without Cause by Consultant or with Cause by
the Company (as “Cause” is defined in Section 3(b)(1), below), the second and
final installment (50% of the aggregate Fee) shall be paid in January 2012. 
Payment of the second installment shall be contingent upon Consultant’s
providing a Final Release to the Company, as defined in Section 5 below.  If
this Agreement is terminated with Cause by the Company or without Cause by
Consultant, or if the requirement for a Final Release is not satisfied, then
Consultant shall forfeit the second installment portion of the Fee.

 

(c)           Services.  In exchange for the Fee, Consultant shall provide
consultation services to the Company upon reasonable demand.  The matters on
which the Company may request consultation may range from matters relating to
Consultant’s banking industry expertise to more general subjects within
Consultant’s knowledge.  In no event shall Consultant’s service exceed 480 hours
for the twelve month period commencing January 1, 2011.

 

(d)           Reimbursements.  The Company shall reimburse Consultant for travel
and business expenses actually, reasonably and proximately incurred by
Consultant in rendering consulting services to the Company under this
Agreement.  Such expenses shall not include expenses for equipment, such as
computers, having a useful life in excess of one year, advertising, office rent,
parking, general or professional liability insurance, meals and entertainment,
club or association dues or memberships, or expenses incurred by Consultant in
employing other persons.  Travel expenses shall be reimbursed only if
authorization for the travel has been obtained from the Company in advance.  The
Company may condition reimbursement upon such documentary proof of expenses as
it deems reasonably necessary.

 

(e) Other Consideration.

 

Provided Consultant remains employed by the Company through December 31, 2010,
or such earlier date as determined by the Company in its discretion, the Company
shall do the following effective yearend 2010: (i) waive Consultant’s obligation
to repay the pro rata portion of his $400,000 signing

 

2

--------------------------------------------------------------------------------


 

bonus (four-year declining from date of hire in July 2007); and (ii) purchase
Consultant’s Kahala residence for its original purchase price of $3.635 million
less normal seller’s closing costs (including 6% broker’s commission).  The
purchase of the Kahala residence will take place concurrently with the last day
of Consultant’s employment with the Company, provided that any employment
termination prior to yearend 2010 is with the Company’s consent.

 

(f)            Independent Contractor Status.

 

(1)           No coverage under benefit plans.  Consultant acknowledges that his
engagement shall be on an independent contractor basis, and not as an employee
of the Company or any of its affiliates.  Accordingly, Consultant acknowledges
that he shall not be treated as a common law employee for payroll purposes
during the term of this Agreement and shall not have the right to be provided
benefits or to accrue further benefits on account of his engagement as a
Consultant under any of the benefit plans maintained by the Company or its
affiliates for employees, including, without limitation, the Hawaiian Electric
Industries Retirement Savings Plan, the Retirement Plan for Employees of
Hawaiian Electric Industries, Inc. and Participating Subsidiaries, any vacation
or paid time off plan or policy of the Company, and any Worker’s Compensation or
other disability plan or program of the Company, even if his status should be
re-determined by the Internal Revenue Service or other regulatory agency as that
of an employee.

 

(2)           Terms and conditions of engagement.  Except as otherwise
specifically provided herein, Consultant shall control the manner and conditions
under which his consulting services are provided.  Without limiting the
generality of the foregoing, Consultant

 

(A)                              shall establish his own hours and place of
work; for the convenience of the parties, the Company may, but is not required,
to make office space available to him on an as-needed or office sharing basis;

(B)                                shall not have the right to participate in
any training or workshops offered to employees unless doing so is necessary for
Consultant’s assignment;

(C)                                shall provide his own tools and facilities
(e.g., desk, telephone, computer, and office space) and materials (e.g., office
supplies and postage), except as otherwise expressed in
Section 2(e)(2)(I) below;

(D)                               shall not receive secretarial or similar
support from the Company, except to the extent incidental support is provided to
Consultant at the convenience of the Company;

(E)                                 shall not be required to submit oral or
written reports on a regularly scheduled basis (e.g., daily, weekly);

(F)                                 shall not be required to work full-time;

(G)                                shall apply for a General Excise Tax (“GET”)
license from the State of Hawaii; and

(H)                               shall be responsible for securing his own
insurance coverage as may be required or desired for operating as an independent
consultant.

 

If Consultant determines to hire employees, such employees shall be retained and
their wages paid by Consultant himself; in no event and for no purpose shall
such employees be treated as employees of the Company. Further, the Company will
provide Consultant office space on an as needed basis when Consultant is
performing work for the Company and the use of the office is incidental to said
work.  Consultant will be notified in advance when his attendance is required
for meetings. Consultant will be permitted limited access to the Company’s
intranet for purposes of email correspondence and for specific work assignments.

 

3

--------------------------------------------------------------------------------


 

(3)           Taxes.  Except for applicable Hawaii GET related to services
provided under this Agreement, which shall be the responsibility of the Company,
all other taxes of every nature and kind levied on Consultant in relation to the
services or benefits provided under this Agreement, including, without
limitation, Federal and State net income taxes, shall be the responsibility of
Consultant, and the Company shall have no obligation to Consultant for the
same.  Except with respect to the Hawaii GET, the Consultant agrees to indemnify
the Company for any taxes or penalties assessed or imposed on the Company by any
State or federal authority as a result of the tax treatment and reporting of the
payments made under this Agreement or due to Consultant’s failure to pay any
taxes found due on such amounts by any taxing authorities.

 

3.             EARLY TERMINATION OF CONSULTANT’S ENGAGEMENT.

 

Consultant’s engagement may be terminated by Company or Consultant prior to the
Termination Date only pursuant to the provisions of this Section 3.

 

(a)           Termination without Cause.  Either Party may terminate
Consultant’s engagement without Cause upon 30 days’ written notice to the other
Party.  Such termination shall be without prejudice to any other rights such
terminating Party may have under this Agreement or applicable law.

 

(1)           By Company.  If the Company terminates Consultant’s engagement
without Cause, the remainder of the Fee shall be paid to Consultant in a single
lump sum thirty (30) days after termination without cause, provided that
Consultant has satisfied the requirement for a Final Release.

 

(2)           By Consultant.  If Consultant terminates his engagement without
Cause, then Consultant shall forfeit any remaining portion of the Fee, subject
to Company’s right to waive such forfeiture in its sole discretion.   In the
event of such waiver, any remaining portion of the Fee may be paid to Consultant
upon Consultant’s satisfaction of the requirement for a Final Release.

 

(b)           Termination for Cause by Company.

 

(1)           For purposes of this Agreement, “Cause” shall mean:

 

(A)          any act that constitutes a material violation of this Agreement or
the Company’s written policies for its employees, officers, directors, and
vendors;

(B)          engaging in conduct materially and demonstrably injurious to the
Company; or

(C)          any act that violates Section 6 or 7 of this Agreement,

 

provided that the Company specifically terminates the Consultant’s engagement
for Cause within thirty (30) days from the date the Company has actual notice of
such conduct or within such longer time as may be mutually agreed in writing by
the Company and Consultant in order to afford the Company the opportunity for
full review of the facts and circumstances.

 

(2)           If the Company terminates the Consultant’s engagement for Cause,
then Consultant shall forfeit any remaining portion of the Fee.

 

4

--------------------------------------------------------------------------------


 

(c)           Termination for Good Reason by Consultant.

 

(1)           For purposes of this Agreement, “Good Reason” shall mean
termination by Consultant of Consultant’s engagement owing to:

 

(A)          a material diminution in Consultant’s compensation under this
Agreement, including the failure of the Company to pay any installment of the
Fee when such installment is due, which failure is not cured within fifteen (15)
days of written notification by Consultant; or

(B)          any other action or inaction that constitutes a material breach by
the Company of this Agreement, and which are not cured within thirty (30) days
of written notice of such breach or breaches to the Company by the Consultant,

 

provided that Consultant terminates his engagement for Good Reason within thirty
(30) days of notice of such act or event.

 

(2)           If the Consultant terminates his engagement for Good Reason, then
Consultant shall be entitled to payment of the remaining portion of the Fee
thirty (30) days following his termination, provided that Consultant executes
the Final Release.   Alternatively, Consultant may freely retain any claims that
Consultant believes he may have against the Company, but in that event shall not
be entitled to payment of any remaining portion of the Fee.

 

4.                                      RELEASE OF CLAIMS.

 

(a)           General Release.  As part of the consideration given to the
Company for the benefits of this Agreement, Consultant, on behalf of himself and
his successors and assigns, hereby releases the Company and its officers,
directors, employees, agents and attorneys and any parent, subsidiary,
affiliated or related companies and their respective successors and assigns
(“Released Parties”) from all claims, demands, actions or other legal
responsibilities of any kind which Consultant may have based on, or pertaining
to his employment with the Company and the termination of such employment.  THIS
RELEASE IS A GENERAL RELEASE.  This release (“Release”) includes, but is not
limited to, any claims Consultant may have for wages, bonuses, equity
compensation, or other compensation due, claims under the Age Discrimination in
Employment Act (ADEA) arising on or before the date Consultant signs this
Agreement, Title VII of the Civil Rights Act, as amended, which prohibits
discrimination in employment based on race, color, sex, religion or national
origin, the Americans with Disabilities Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, or any other federal, state or
local law or regulation affecting employment rights or prohibiting employment
discrimination.  This Release also includes any claim for intentional or
negligent infliction of emotional distress, hostile workplace, wrongful
discharge, violation of any public policy or statute, breach of any implied or
express contract between the Company and Consultant, any policy of the Company
or any remedy for any such claim or breach.  Consultant understands that the
release of claims set forth in this Section 4(a) covers both known and unknown
claims.  This Release shall survive the termination of this Agreement.

 

(b)           Right to Review and Revoke Release.    Consultant acknowledges
that he has been given a period of over twenty-one (21) days within which to
consider whether to sign this Agreement and give the Release; that he has been
encouraged to consult with an attorney before signing this Agreement, and that
he has done so to the extent he so desires; and that he has freely elected to
sign this Agreement on the date set forth below.  This Agreement  and the
Release may be revoked by Consultant within the seven (7) calendar days
following the date on which Consultant signed this Agreement by Consultant’s
delivering a written, signed and dated notice of such revocation to the

 

5

--------------------------------------------------------------------------------


 

Company within such seven (7) calendar day period.  After the expiration of said
seven (7) calendar days, the Release shall become final and irrevocable.

 

(c)           Complete Bar to Suit.  Consultant acknowledges that upon the
Release becoming final and irrevocable, it shall act as a complete bar against
any claim released by Consultant.  Consultant promises that he shall never
file a lawsuit asserting any such released claim or permit any person to file
such a claim on his behalf.  Consultant warrants that he has not assigned to any
other person or entity the claims which are the subject of the Release.
Consultant also agrees not to file or initiate any claim or lawsuit with any
court, based on any claim covered by the foregoing release, including any claim
arising out of Consultant’s employment or termination of employment.  Consultant
waives any remedy pursuant to any employment law covered by this Agreement. 
This Agreement does not limit either party’s right, where applicable, to
participate in an investigative proceeding of any federal, state or local
governmental agency, including making a complaint to the Equal Employment
Opportunity Commission or Hawaii Civil Rights Commission.  This Release is made
solely to avoid any unnecessary disputes or issues with Employee and is not and
shall not be deemed to be an admission or indication of any wrongdoing or
discrimination by the Company of any kind.

 

5.             FINAL RELEASE OF CLAIMS.

 

Prior to receiving any final payment of the Fee hereunder, Consultant shall
execute a final release (the “Final Release”) releasing any claims that may have
accrued in the period following the execution of this Agreement.  Such Final
Release shall be substantially identical to the Release, as set forth in
Section 4(a) above, except that the Final Release shall also recite that
Consultant thereby releases any claims “Consultant may have based on, or
pertaining to his engagement as a consultant with the Company and the
termination of such engagement.”

 

6.             PROPERTY, DOCUMENTS AND RECORDS.

 

All keys, apparatus, equipment and other physical property, and documents and
records, whether in electronic, paper or other form, that are provided to
Consultant by the Company or are otherwise made available, loaned or furnished
to Consultant in connection with his prior employment or engagement as a
Consultant by the Company shall be and remain the sole property of the Company,
shall be used by Consultant solely for the benefit of the Company, and shall be
returned to the Company immediately upon the termination of Consultant’s
engagement or as and when requested by the Company.

 

7.             NON-DISPARAGEMENT, CONFIDENTIALITY & COOPERATION.

 

Both parties agree to refrain from making any disparaging remarks about one
another to third parties.  For purposes of this Agreement, the term “disparage”
includes, but is not limited to, comments or statements to the press or media,
to the Company’s employees, or to any individual or entity with whom the Company
has a business relationship, and that could adversely affect the conduct of the
business of the Company or its reputation.

 

Consultant specifically agrees to keep the terms of this Agreement completely
confidential, except that the Consultant may discuss the Agreement with any
governmental agency or Consultant’s attorney, accountant and immediate family,
provided that they agree to keep the contents of this Agreement confidential. 
Consultant specifically agrees that because the degree of damages is difficult
to calculate if Consultant breaches this confidentiality provision, the Company
may seek immediate injunctive relief as well as other legal remedies as
available.

 

6

--------------------------------------------------------------------------------


 

Consultant further agrees to cooperate with the Company regarding any matters
relating to Consultant’s prior employment with the Company and to notify the
Company if Consultant is subpoenaed or called to speak about Consultant’s
employment, and not to discuss Consultant’s employment without first notifying
the Company and complying with this Agreement.  Consultant agrees that he has
not and will not remove or take any proprietary or confidential information from
the Company and that Consultant has returned or will return all Company property
as soon as possible, but no later than Consultant’s termination of employment
with the Company.

 

8.             NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES; NON-COMPETITION.

 

(a)           Non-Solicitation of Customers.  Unless otherwise concurred to in
writing by the Company’s Authorized Representative, during Consultant’s
engagement by the Company under this Agreement, Consultant shall not directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder, employee, consultant, representative or in any
other capacity, contact any person or entity, which:

 

(1) is a customer or client of the Company or any of its affiliates as of the
Termination Date; or

(2) has been a customer or client of the Company or any of its affiliates at any
time within two (2) years prior to the Termination Date; or

(3) is a prospective customer or client that the Company or any of its
affiliates is actively soliciting as of the Termination Date,

 

for the purpose of selling products or services similar to any of the products
and services offered for sale by the Company as of the Termination Date.

 

(b)           Covenant Not to Solicit Employees.  Unless otherwise concurred to
in writing by the Company’s Authorized Representative, during Consultant’s
engagement by the Company under this Agreement, Consultant shall not directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder, employee, consultant, representative or in any
other capacity:

 

(1)           recruit, solicit or encourage any person to leave the employ of
the Company or any of its affiliates; or

(2)           hire or retain any employee of the Company or any of its
affiliates as a regular employee, consultant, independent contractor or
otherwise.

 

The restrictions of this Section 8(b) shall not apply to five Company employees
who have prior employment experience at National Commerce Financial — to wit, M.
Anderson, M. Pettyjohn, R. Skinner, B. Sims and K. Whitehead.

 

(c)           Non-Competition.  Consultant recognizes and acknowledges the
competitive and proprietary nature of the business operations of the Company and
its affiliates.  During Consultant’s engagement with the Company under this
Agreement, Consultant shall not, without the prior written consent of the
Company, for himself or on behalf of any other person or entity, directly or
indirectly, whether as principal, agent, stockholder, employee, consultant,
representative or in any other capacity, own, manage, operate or control, or be
concerned, connected or employed by, or otherwise associate in any manner with,
engage in or have a financial interest in any business that competes with the
business operations of the Company or any of its affiliates, except that
(i) nothing contained herein shall preclude the Consultant from purchasing or
owning stock in any such competitive business if such stock is publicly traded,
and provided that his holdings are less than five percent (5%) of the issued and
outstanding capital

 

7

--------------------------------------------------------------------------------


 

stock of such business.  Notwithstanding the foregoing and without limitation,
and unless otherwise concurred to in writing by the Company’s Authorized
Representative, Consultant shall not, directly or indirectly, participate in or
represent any entity in: (a) the preparation and negotiation of contractual
agreements with the Company or its affiliates; or (b) the preparation and
management of any adjudicative proceeding (court, governmental or
administrative) involving or against the Company or its affiliates.

 

9.             EQUITABLE RELIEF.

 

In addition to, and not in limitation of, any other remedy which may be
available with respect to a breach of this Agreement by Consultant, the Company
shall be entitled to equitable relief with respect to violations of Sections 6,
7 and 8, hereof.  Such right to equitable relief shall survive the termination
of this Agreement.

 

10.          INDEMNIFICATION.

 

Consultant agrees to indemnify, defend and hold the Released Parties harmless
from and against any claim, demand, cause of action, lawsuit, damages or
judgment asserted, filed or obtained by Consultant or any person acting on
Consultant’s behalf with respect to any Claim subject to the Release, including
costs and attorney fees, and further agree that they shall not bring, commence,
institute, maintain or prosecute any action at law or proceeding in equity or
any proceeding whatsoever based in whole or in part upon any Claim subject to
the Release. Such right to indemnification shall survive the termination of this
Agreement.

 

11.          TAX EFFECTS.

 

The Company makes no representation as to whether or not any payments received
by Consultant hereunder will be treated as includible in or excludable from
gross income for purposes of any tax.

 

12.          WAIVERS.

 

If any Party to this Agreement shall waive any breach of any provision of this
Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

13.          COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be evidenced by
signature transmitted by facsimile or by emailed scan, with original signatures
to follow; provided, however, that if originals are not so provided, the
signature transmitted by facsimile or emailed scan shall be for all purposes
treated as an original signature.

 

14.          GOVERNING LAW.

 

This Agreement shall be governed by, interpreted, construed, applied and
enforced in accordance with the laws of the State of Hawaii, without reference
to its conflict of laws provisions.

 

8

--------------------------------------------------------------------------------


 

15.          HEADINGS, NUMBER AND GENDER.

 

The headings are for the convenience of the parties, and shall not be considered
in construing this Agreement.  Feminine or neuter pronouns shall be substituted
for those of masculine form or vice versa, and the plural shall be substituted
for the singular number or vice versa, in the place or places herein where the
context may require such substitution.

 

16.          SEVERABILITY.

 

If one or more of the provisions contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, and this Agreement shall thereupon be reformed,
construed and enforced to the maximum extent permitted by applicable law.

 

17.                               NOTICES.

 

Any notice, consent, request or demand required or permitted to be given under
the provisions of this Agreement shall be in writing, and shall be signed by the
party giving or making the same.  Such notice, consent, request or demand may be
hand delivered, but if it is mailed to a Party, it shall be sent by electronic
mail, United States mail, or other nationally recognized courier, postage
prepaid, addressed to such Party’s last known address.  The date of such mailing
shall be deemed the date of notice, consent, request or demand.

 

Notices to Consultant shall be addressed as follows:

 

Timothy K. Schools

29 Summit View Lane

Tuxedo, NC 28790

 

Notices to the Company shall be addressed as follows:

 

Constance H. Lau

Chairman of the Board & CEO

American Savings Bank, F.S.B.

1001 Bishop Street

Honolulu, HI  96813

 

18.                               AUTHORIZED REPRESENTATIVE.

 

The Company’s Authorized Representative for purposes of this Agreement shall be
the Company’s Chief Executive Officer or such other person as may be designated
in writing by the Company’s Chief Executive Officer.

 

19.                               RESOLUTION OF DISPUTES.

 

Any controversy or claim arising out of or relating to this Agreement or the
breach thereof, except a violation of confidentiality under Section 7 above (for
which the remedy to seek immediate injunctive relief shall be preserved), shall
be resolved by submitting the issue to confidential and binding arbitration in
Honolulu pursuant to the rules and procedures of Dispute Prevention & Resolution
of Hawaii, each party to bear its/his/her own costs subject to the award of the
arbitrator.

 

9

--------------------------------------------------------------------------------


 

20.                               TIME IS OF THE ESSENCE.

 

Time is of the essence with respect to all provisions of this Agreement
specifying a time for performance, including Section 4.

 

21.                               ENTIRE AGREEMENT; AMENDMENT.

 

This Agreement constitutes the entire agreement of the Parties in respect of the
subject matter described herein and supersedes any previous agreement.  This
Agreement may not be changed or modified except by an agreement in writing
signed by the Parties hereto.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

 

/s/ Timothy K. Schools

 

Timothy K. Schools

 

“Consultant”

 

 

 

 

 

AMERICAN SAVINGS BANK, F.S.B.

 

 

 

 

 

By

/s/ Constance H. Lau

 

 

Its: Chairman & CEO

 

10

--------------------------------------------------------------------------------